United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 19, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-20984
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANK MEI, SR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-544-3
                      --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Frank Mei, Sr., pleaded guilty to a bill of information

charging him with misprision of the felonies of mail fraud,

conducting monetary transactions with criminally derived

property, and conspiracy to commit those crimes.   The 14-month

prison sentence imposed by the district court constituted an

upward departure which forms the basis for this appeal.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20984
                                  -2-

     Mei argues that he did not receive proper notice of the

basis of the district court’s intention to depart upward from the

guideline sentencing range.    This issue is reviewed only for

plain error because it was not raised in the district court.

See United States v. Alford, 142 F.3d 825, 830 (5th Cir. 1998).

The reasons given for upward departure at oral pronouncement and

those given in the written reasons for judgment both relate to

the bases for upward departure listed in the presentence report.

Therefore, Mei has not shown plain error with respect to this

issue.   See United States v. Davenport, 286 F.3d 217, 219 (5th

Cir. 2002); United States v. Vasquez, 216 F.3d 456, 459 (5th Cir.

2000).

     Mei’s other two issues are also reviewed for plain error as

they were not raised in the district court.    Mei argues that the

district court improperly departed upward from the guideline

applicable to the offense of misprision without making a specific

finding that Mei was guilty of the underlying felony.    The

district court made findings that Mei took part in the underlying

fraudulent activity and found that he was no less culpable than

the least culpable of his co-defendants who were convicted of the

underlying felony offense.    Mei’s reliance on United States v.

Warters, 885 F.2d 1266 (5th Cir. 1989), is misplaced.    The

district court in this case made the findings found wanting in

Warters.   Mei thus has not shown plain error.   See Vasquez, 216

F.3d at 459.
                          No. 02-20984
                               -3-

     Mei also argues that the upward departure in this case was

improper because the full extent of his conduct surrounding the

underlying felonious activity was taken into account by the

guideline provisions for misprision of a felony.   Mei has not

shown error, plain or otherwise, with respect to this issue.

See Vasquez, 216 F.3d at 459; Warters, 885 F.2d at 1275.

     AFFIRMED.